Exhibit 10.13

NORCRAFT HOLDINGS, L.P.

3020 Denmark Ave. Suite 100

Eagan, Minnesota 55121

October 4, 2006

Mr. Mark Buller

Buller Norcraft Holdings, L.L.C.

3020 Denmark Ave., Suite 100

Eagan, MN 55121

 

Re: Second Amendment to Contribution Agreement

Dear Mark:

Reference is made to the Contribution Agreement, dated as of October 21, 2003
(as amended August 17, 2004, the “Contribution Agreement”), by and among
Norcraft Holdings, L.P, a Delaware limited partnership (“Holdings”), Norcraft
Companies, L.P., a Delaware limited partnership, Buller Norcraft Holdings,
L.L.C., a Delaware limited liability company (the “Buller Investor”), and Mark
Buller, David Buller, James Buller, Phil Buller, Herb Buller and Erna Buller.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Contribution Agreement.

This letter, when countersigned by the Buller Investor, confirms our agreement
that the Contribution Agreement is hereby amended as set forth in this letter
pursuant to Section 9(b) of the Contribution Agreement.

Effective as of the date of the Second Amended and Restated Limited Partnership
Agreement of Holdings, dated as of the date hereof, among Norcraft GP, L.L.C.,
SKM Norcraft Corp., Trimaran Cabinet Corp., and Buller Norcraft Holdings, L.L.C.
and various other limited partners of Holdings (the “Second Holdings LP
Agreement”), the purchase prices with respect to the Purchase Right granted to
the Buller Investor in Section 3 of the Contribution Agreement shall be changed
from (a) the prices calculated in accordance with the Amendment to Contribution
Agreement, dated August 17, 2004 (the “First Amendment”) to (b) the original
prices set forth in the original Contribution Agreement (prior to the First
Amendment), in each case, reduced by an amount equal to the sum of the First
Distribution Per Unit Amount (as defined in the Second Holdings LP Agreement)
and the Second Distribution Per Unit Amount (as defined in the Second Holdings
LP Agreement).



--------------------------------------------------------------------------------

Nothing in this letter shall be taken to alter or modify any terms or conditions
of the Purchase Right other than these purchase prices, and all other original
terms and conditions both of the Purchase Right and of the Contribution
Agreement shall remain in full force and effect.

Sincerely,

 

NORCRAFT HOLDINGS, L.P. By:  

NORCRAFT GP, L.L.C.

Its General Partner

By:   /s/ LEIGH GINTER   Name: Leigh Ginter   Title: Authorized Person
ACKNOWLEDGED AND AGREED: BULLER NORCRAFT HOLDINGS, L.L.C. By:   /s/ Mark Buller
  Mark Buller   Authorized Person